Title: To John Adams from John Quincy Adams, November 1804
From: Adams, John Quincy
To: Adams, John



My dear Sir
Washington. ca. November 1804

I have been happy to receive your obliging favour of the 14th: instt: and am much obliged to you for your opinions respecting the points of maritime Law, which require our attention at this Time—A coincidence of your opinion with that of the President of the United States, would be more than enough to stagger me in any point upon which I should have formed a different one—It makes me therefore peculiarly mistrust that which I entertain on this subject—The President’s position was that our Judges, ought to hang American Citizens, who should have committed homicide, in resisting the execution of French Revenue Laws in the West-Indies. And he gave to support his reasoning, the common Law Principle, that homicide committed in support of an unlawful Act, is murder—In this opinion you say he was right—I can only reply what I replied to him—That I had always considered it as a settled maxim that No Nation takes Notice of the Revenue, or Colonial Laws of another Nation—And therefore that our Judges could not hang Americans in the case he put, for homicide in support of Acts, which to our Judges were not unlawful—I have however even believed, that in these cases of contraband, unless the french Judges should violate the universal usage of Nations, they themselves, could not hang our people for homicide in such a case—either as murder, or as piracy. It is an act Sui-generis—forcing a contraband trade by foreign subjects—And persons taken even after fighting and killing, to force their way, in such cases are punishable, neither for Murder nor Piracy but for supporting contraband by violence—I know very well that such transactions have sometimes produced Wars between Nations—But I never yet heard of an instance, in which the Common Law maxim that homicide in support of trespass, was murder, has ever been adopted into the Laws of Nations as relating to forcible contraband trade by foreign subjects. There appears to me to be very cogent reasons why the principle ought not to apply; and as far as my recollection serves, it is in practice never made to apply—It may perhaps resemble that stipulation in almost all the commercial Treaties, that if a subject of either party shall take a Commission against the other from a third power, and be taken he shall be punished as a Pirate—Now Pirates as you justly observe are punished with Death—And yet I have always understood that by the universal usage of Nations, that offence by positive Stipulation made punishable like Piracy, is not punishable with Death.—I have consulted the British Statutes which you mention respecting the Trial and punishment of Piracy, but they do not seem to me at all to settle the question—For in all instances where they speak specifically, they mention hostilities by British Subjects, against other British Subjects—seeming in some sort thereby to make the distinction between them and foreigners, for which I contend—Besides, none of these Statutes seem to contemplate cases of forcible contraband; nor do I find any thing in the books holding this up as Piracy. I shall be very glad to read over again Judge Marshall’s Speech in the House of Representatives, on the case of the Pirate and Murderer Nash—I recollect it perfectly well; having read it with much pleasure as published, at the time when it was delivered—But this case stands again on different grounds—I have no doubt as to the nature of Nash’s Offence—
It is indeed very apparent that popularity, bears a strong resemblance to the itch, by its contagion, and the President who has himself enough of the itch of popularity may congratulate himself upon its wide-spread in Massachusetts.—I consider the revolution there as completed, and that in the Spring both our Executive & Legislature will pass into other hands and other principles.—What the new principles will be, may be inferred from the character of the future Chief-Magistrate, and the experience we have had of the consequences attending similar changes in the other States—Their tendency will be to corrupt public opinions, and to introduce much injustice and oppression. But the national prosperity appears to be very little affected by all these party overthrows—It is in the Season of the Harvest, that the pernicious effects of the weeds sow’d in Spring are felt.
We have hitherto done here nothing, or next to nothing—But such idleness is better than the activity which will probably succeed—There are three deputies from New-Orleans arrived, but they have not yet presented their remonstrance—I have read a french pamphlet published in that Country, containing a detail of their grievances, and our Sovereigns here begin to think that forcing laws upon a People in a language of which they are ignorant, and sending them Officers who can neither understand them nor be understood by them, is a little incongruous, for the most enlightened People upon Earth—My expectation is that the system to be adopted, will pass from one extreme to the other, and that the next step will be to admit them by Act of Congress, into the Union, as a State, and empower them to make their own Constitution—There is a probability favourable to any plan, other than that which appears the right one, to your faithful & affectionate

J. Q. Adams.